Exhibit 2.11 ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (this “Agreement”) effective as of May 22, 2015 (“Effective Date”), by and among TriGen Insurance Solutions, Inc., a Delaware corporation (the “Buyer”), Brandywine Insurance Advisors LLC, a Pennsylvania limited liability company (the “Seller”) and Rennie Rodriguez, an individual (the “Equity Holder”). Each of the foregoing parties may be referred to herein as a “Party” and collectively as the “Parties.” Capitalized terms used and not otherwise defined herein shall have the meanings set forth in Article 7 below.
